Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Nov. 4, 2020 have been entered.  

Status of the Claims
Claims 1, 2, 6-12, 14, 18, 22, 24-27, and 29 are pending.  Claims 1, 11, 18, and 24 have been amended; claims 3-5, 13, 15-17, 19-21, 23, 28, and 30 are cancelled; claims 6-10, 14, 22, 27, and 29 are withdrawn.  Claims 1, 2, 11, 12, 18, and 24-26 are now under consideration.  This Office Action is in response to the request for continued examination filed on Nov. 4, 2020.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS WITHDRAWN

The rejections of claims 1, 2, 11, 12, 18, and 24-26 under 35 U.S.C. 103(a) are withdrawn in light of the claim amendments in favor of the new rejections necessitated by applicants' amendment.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 11, 12, 18, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISHIHARA (US 2007/0077286; Pub. Apr. 5, 2007), POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008), and DE VRINGER (US 5,667,800; Issued Sep. 16, 1997).  
Ishihara discloses drug-containing nanoparticles for external application to the skin (title; abstract; [0013], [0045], [0064]; Examples).  Ishihara teaches that the nanoparticles permeate the skin when applied for transdermal administration ([0045]).  The particles are made by combining a drug with medium or long-chain organic compounds having a negative ion residue (e.g., fatty acids), such as oleic acid and myristic acid ([0020]-[0022], [0054]; claim 5).  Fatty acids are preferred as the medium/long-chain organic compounds, and oleic acid and myristic acid are taught as particularly preferred ([0054]).  Ishihara teaches that the drug-containing nanoparticles may be used to deliver antibiotics ([0030], [0033], [0048]; claims 13, 16).  Ishihara teaches the use of polyethylene/propylene glycol, which may be attached to the lipids used to make the nanoparticles ([0027], [0056], [0065]).  Ishihara teaches emulsions ([0104], [0106]), but does not do so with sufficient specificity to read on the instant limitation regarding suspension in an emulsion.  Ishihara does not teach taurolidine.  
However, Polaschegg teaches taurolidine formulations for the treatment of local bacterial infections, such as topical application to the skin (title; abstract; [0017], [0024], [0039], [0042]; claim 2).  Polaschegg teaches that taurolidine is capable of diffusion through skin, unlike many antibiotics.  Further taurolidine is an old bactericidal agent with a broad spectrum of antimicrobial activity including Gram positive and Gram negative bacteria and fungi, and is characterized by a unique array of attributes including low toxicity and high safety margin, neutralizing activity against endotoxins, and anti-adherence properties.  Taurolidine has been tested for its antimicrobial action against 
Regarding the new limitation that the taurolidine and the lipophilic excipient are suspended in an emulsion, it would have been prima facie
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used taurolidine as the antibiotic in Ishihara's nanoparticulate delivery system.  One would have been motivated to do so to prepare a topical antimicrobial skin treatment formulation having the known advantages of taurolidine (per Polaschegg).  One would have had a high expectation of success since Polaschegg teaches taurolidine as an advantageous antimicrobial for this exact use that can penetrate the skin.  Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use either or both of the most preferred lipids taught by Ishihara to form the nanoparticles.  One would also have found it obvious to formulate the taurolidine containing lipid nanoparticles as a suspension in an emulsion.  One would be motivated to do so since De Vringer teaches that emulsions (such as ointments and lotions) are known for topical application to the body, specifically for lipid nanoparticle-containing formulations intended to deliver medicaments into the skin.  In doing so, one would expect the advantages of occlusive ointments/lotions per De Vringer, including a reduction in water loss through the epidermis resulting in emolliency, better penetration into the skin, and better effectiveness of many medicaments after topical application.  
Regarding claims 11, 12 and 24-26, these claims merely recite properties and/or the intended outcome of the composition.  No patentable distinction is imposed by an intended use or result unless some structural difference is required to perform the use or to achieve the result.  See MPEP 2111.04.  The claim is directed to a product and, as evidenced by the instant specification, the capacity to achieve the recited result during use is conferred by the lipophilic excipient.  Since the prior art teaches the elected species 
Regarding claim 12, pars. [0005]-[0006] of the instant application state that taurolidine is hydrolysed into active moieties comprising methylol groups.  Therefore taurolidine meets the limitation of claim 12.  

Claims 1, 2, 11, 12, 18, and 24-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over ISHIHARA (US 2007/0077286; Pub. Apr. 5, 2007), POLASCHEGG (US 2008/0177217; Pub. Jul. 24, 2008), DE VRINGER (US 5,667,800; Issued Sep. 16, 1997), and GARLEN (US 4,831,023; Issued May 16, 1989).  
The teachings of Ishihara, Polaschegg, and De Vringer are presented supra, and are incorporated herein.  As discussed above, the combination of Ishihara and Polaschegg is sufficient to render obvious the limitation that the carrier comprises polyethylene glycol.  However, Garlen is cited in the interest of compact prosecution to further show the obviousness of polyethylene glycol in vehicles for topical application.  
Garlen discloses water washable vehicles for topical use with pharmaceutical agents (title; abstract).  Garlen teaches the vehicles comprise a high amount of glycol solvent such as a low molecular weight polyethylene glycol (abstract; col. 3, lines 10-14 and 36-39).  Garlen teaches that the vehicles provide a variety of benefits.  For example, the vehicles achieve maximum spreadability upon contact with skin, which is an important factor in patient acceptance of any topical product, they are bacteria and mold resistant, even in the absence of added preservatives, they are non-irritating to the skin, and they form excellent, long-lasting coatings over the treated area (col. 2, lines 3-50).  Further, the vehicles are easy to prepare, enable easy removal from skin and clothing, and also 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polyethylene glycol to provide a suitable topical delivery formulation of the nanoparticles of Ishihara.  One would have been motivated to do so since Garlen teaches a variety of benefits for the PEG-containing vehicles, including that they achieve maximum spreadability upon contact with skin, are bacteria and mold resistant, are non-irritating to the skin, and form excellent, long-lasting coatings over the treated area (col. 2, lines 3-50).  Further, the vehicles are easy to prepare, enable easy removal from skin and clothing, and also provide a high degree of percutaneous absorption of active, improving therapeutic efficiency (col. 10, lines 17-25).  Further, it is well within the skill of the ordinary artisan to select a known vehicle for the topical delivery of a pharmaceutical preparation.  

Claims 1, 2, 11, 12, 18, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over MIGLIACCIO (US 2017/0224645; Priority to Aug. 8, 2014), LIN (Lin, Y.-T., et al. Clinic. Rev. Allerg. Immunol. (2007), 33; pp. 167-177), HERDEIS (US 2005/0008684; Pub. Jan. 13, 2005), DE VRINGER (US 5,667,800; Issued Sep. 16, 1997), and ROWE (Handbook of Pharmaceutical Excipients, 6th Edition (2009); Edited by Rowe, R. C., et al. pgs. 517-522 and 592-594).  
Migliaccio discloses a mixture containing up to two fatty acids selected from palmitic acid, oleic acid, stearic acid, linoleic acid, alpha-linolenic acid, gamma-linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, azelaic acid and myristic acid, where 
Lin reports on the role of bacterial pathogens in atopic dermatitis (AD) (title; abstract).  Lin teaches that bacteria (e.g., S. aureus) are both a cause and consequence of allergic skin inflammation (abstract; p. 173, 2nd col.).  Lin teaches that antibiotic treatment alone is unable to improve allergic skin inflammation, and therefore recommends combination therapy with anti-inflammatory and antibiotic treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD (abstract; p. 173, 2nd col.; 174, 2nd col.; p. 175).  
Herdeis discloses treatment of skin diseases such as atopic dermatitis (title; abstract; [0038]-[0040]; claim 1; Examples 1-2).  Herdeis teaches taurolidine has been known for over 30 years, has many uses in human and veterinary medicine, and has broad spectrum bactericidal activity ([0005]-[0006]).  Herdeis teaches taurolidine is effective against S. aureus and is useful to treat atopic dermatitis ([0010], [0038]-[0040]).  
Regarding the new limitation that the taurolidine and the lipophilic excipient are suspended in an emulsion, it would have been prima facie obvious to one of ordinary skill in the art have prepared a topical ointment or lotion as an emulsion containing the lipid compositions of Migliaccio suspended therein.  Specifically, De Vringer discloses topical preparations containing a suspension of lipid particles, wherein the preparations comprise one or more medicaments outside the nanoparticles (title; abstract; col. 2, lines 18-24).  
Although none of Migliaccio, Lin, or Herdeis expressly teach the use of polyethylene glycol, Herdeis, which is drawn to topical taurolidine creams, teaches the use of glycols.  Further, Migliaccio teaches the compositions may comprise excipients ([0075], [0078]-[0079]), such as those in the Handbook of Pharmaceutical Excipients 6th edition (edited by Rowe, et al.) ([0077]).  
Rowe (i.e., the Handbook of Pharmaceutical Excipients 6th edition) teaches that polyethylene glycol is widely used in a variety of pharmaceutical formulations, including topical formulations, and is useful as, inter alia, an ointment base and solvent (p. 517, bottom of 1st col., 2nd col., section 7).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used, some amount of polyethylene glycol as a base for the compositions of Migliaccio per Rowe.  One would have been motivated to do so since Rowe teaches the common use of these agents for purposes including ointment bases and preservatives.  Thus, using this common pharmaceutical excipient for its known use would be obvious to anyone of ordinary skill in the art.  Further, De Vringer also teaches lotions and ointments 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used, a mixture of a saturated fatty acid and an unsaturated fatty acid (e.g., myristic acid and oleic acid) as taught by Migliaccio in combination (e.g., an intimate mixture) with taurolidine as an antibiotic agent per Herdeis.  One would have been motivated to do so since Lin recommends combination therapy with anti-inflammatory and antibiotic treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD.  Thus, one would expect the myristic acid and oleic acid components to treat the inflammation of atopic dermatitis per Migliaccio and the taurolidine to treat the bacterial (e.g., S. aureus) infection of atopic dermatitis per Herdeis.  Further, it is well within the skill of the ordinary artisan to select a known antimicrobial agent for its intended use, and doing so is prima facie obvious.  See MPEP § 2144.07.  Therefore if an artisan wanted to produce a composition for treatment in AD patients with secondary bacterial infection, exacerbated AD, or poorly controlled AD, one would have been motivated to use a mixture of a saturated fatty acid and an unsaturated fatty acid (e.g. myristic acid and oleic acid) as taught by Migliaccio in combination (e.g., an intimate mixture) with taurolidine as an antibiotic agent per Herdeis.  
Regarding claim 12, pars. [0005]-[0006] of the instant application state that taurolidine is hydrolysed into active moieties comprising methylol groups.  Therefore taurolidine meets the limitation of claim 12.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the previously cited references do not teach the drug and lipophilic excipient are suspended in an emulsion (response, pgs. 8, 10, 12-15).  
De Vringer cures this deficiency as detailed in the rejection above.  
Applicants argue that Polaschegg does not teach taurolidine in combination with myristic acid and oleic acid (response, p. 9).  
As applicants are aware, this issue was expressly treated in the prior Office Action, and Polaschegg is not required to teach what is taught by the other references.  Ishihara teaches the combination of myristic acid and oleic acid for the topical delivery of drugs such as antibiotics ([0017], [0048]).  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants argue that not all drugs can be combined with myristic acid and oleic acid (response, pgs. 9-10, 14).  
Applicants provide no evidence to support this assertion.  Nothing in Ishihara (or Polaschegg or any other cited reference) suggests that there would be any problem with combining taurolidine with these compounds.  Moreover, Polaschegg directly teaches that taurolidine may be used with transdermal drug delivery enhancers ([0042]).  
Applicants argue that Migliaccio does not teach taurolidine (response, p. 12).  
As applicants are aware, this issue was expressly treated in the prior Office Action, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
Claims 1, 2, 11, 12, 18, and 24-26 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658